USCA11 Case: 20-10043     Date Filed: 03/14/2022   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-10043
                   Non-Argument Calendar
                   ____________________

BYRON JAMAAL BROWN,
                                           Petitioner-Appellant,
versus
SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                         Respondents-Appellees.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:17-cv-00465-TPB-SPF
                   ____________________
USCA11 Case: 20-10043              Date Filed: 03/14/2022        Page: 2 of 10




2                            Opinion of the Court                     20-10043


Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
       Byron Brown, proceeding pro se, appeals the dismissal of
his 28 U.S.C. § 2254 petition for writ of habeas corpus as time-
barred by the one-year statute of limitations established by the
Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”). He argues that his § 2254 petition was timely.1 After
review, we vacate the district court’s opinion and remand the case
for further proceedings.




1
    We granted Brown a certificate of appealability on the following issue:
          Whether the district court erred in determining that Brown’s
          Fla. R. Crim. P. 3.800(a) motion, filed on March 1, [2012], did
          not toll the limitation period under [AEDPA], 28 U.S.C.
          § 2244(d)(1), because it was not “properly filed” within the
          meaning of the AEDPA.
We are limited to the issues specified in the certificate of appealability. See
McClain v. Hall, 552 F.3d 1245, 1254 (11th Cir. 2008) (“In an appeal brought
by an unsuccessful habeas petitioner, appellate review is limited to the issues
specified in the certificate of appealability.” (alteration adopted) (quotation
omitted)). We thus do not consider Brown’s arguments that relate to the
merits of the substantive claim that he sought to litigate in his § 2254
petition, as that issue is beyond the scope of the certificate of appealability.
USCA11 Case: 20-10043               Date Filed: 03/14/2022       Page: 3 of 10




20-10043                   Opinion of the Court                                3

                               I.       Background
       In June 2010, Brown pleaded guilty to Florida robbery with
possession of a firearm and was sentenced to 25 years’
imprisonment followed by 15 years’ probation. Florida’s Second
District Court of Appeal summarily affirmed Brown’s conviction
and sentence on direct appeal on October 7, 2011. Brown v.
State, 75 So. 3d 1252 (Fla. 2d DCA 2011) (table). 2
        On March 1, 2012, Brown filed a motion to correct illegal
sentence, under Fla. R. Crim. P. 3.800(a), 3 in the trial court. On
May 14, 2012, the trial court dismissed the motion without
prejudice, concluding it was facially insufficient because it “failed
to affirmatively allege that the error appear[ed] on the face of the


2
  Following issuance of the DCA’s opinion in his direct appeal, Brown filed a
“motion for rehearing, clarification, and request for written opinion,” but
Florida’s Second District Court of Appeal struck the motion as untimely. It
is undisputed that this filing did not toll the federal limitations period. See
Chavers v. Sec’y, Fla. Dep’t of Corr., 468 F.3d 1273, 1275 (11th Cir. 2006)
(The 90-day period for seeking certiorari review of a conviction “runs from
the date of entry of the judgment or order sought to be reviewed, not from
the issuance of the mandate (or its equivalent under local practice).” (quoting
Sup. Ct. R. 13.3)); see also Pace v. DiGuglielmo, 544 U.S. 408, 414 (2005)
(“When a postconviction petition is untimely under state law, that is the end
of the matter for purposes of § 2244(d)(2).” (quotations omitted)).
3
  Under Rule 3.800(a), “[a] court may at any time correct an illegal sentence
imposed by it . . . when it is affirmatively alleged that the court records
demonstrate on their face an entitlement to that relief . . . .” Fla. R. Crim. P.
3.800(a)(1).
USCA11 Case: 20-10043           Date Filed: 03/14/2022        Page: 4 of 10




4                         Opinion of the Court                     20-10043

record, and how and where the record demonstrate[d]
entitlement to relief.” 4
       On May 30, 2012, Brown filed a second Rule 3.800(a)
motion in the trial court. The trial court denied the motion on
the merits on November 27, 2012. Brown appealed, the state
appellate court affirmed, and the mandate issued on December
26, 2013.
       On April 4, 2014, Brown filed a third Rule 3.800(a) motion
in the trial court. The trial court denied the motion as successive,
the state appellate court affirmed that denial, and the mandate
issued on January 22, 2016.
       Meanwhile, on January 20, 2016, while the appeal from the
denial of his third Rule 3.800(a) motion was pending, Brown filed
a fourth Rule 3.800(a) motion in the trial court. The trial court
denied the motion, the state appellate court affirmed, and the
mandate issued on August 8, 2016.
        Subsequently, on February 22, 2017, Brown filed a federal
habeas petition, pursuant to 28 U.S.C. § 2254. The State moved
to dismiss the § 2254 petition as time-barred, asserting that
Brown’s first Rule 3.800(a) motion did not toll the federal statute
of limitations period because it was not “properly filed” as it failed
to “affirmatively allege[] that the court records demonstrate[d] on


4
 The state court held in the alternative that Brown was not entitled to relief
on the merits of the motion.
USCA11 Case: 20-10043            Date Filed: 03/14/2022        Page: 5 of 10




20-10043                  Opinion of the Court                               5

their face an entitlement to relief.” (quotation omitted).
Therefore, Brown’s instant § 2254 petition was untimely because
it was filed outside AEDPA’s one-year statute of limitations after
accounting for all of the applicable tolled periods during the state
proceedings. The district court determined without further
explanation that the State “correctly calculate[d] the limitation,
which show[ed] that the [§ 2254 petition] [was] untimely.” The
district court denied a certificate of appealability, but Brown
obtained one on the timeliness issue from this Court. This appeal
followed.
                               II.     Discussion
       Liberally construing Brown’s pro se brief, 5 he argues that
his § 2254 petition was timely, and the district court erred in
concluding otherwise.
       “We review de novo a district court’s denial of a habeas
petition as untimely.” Chavers v. Sec’y, Fla. Dep’t of Corr., 468
F.3d 1273, 1274 (11th Cir. 2006).
       Under AEDPA, § 2254 petitions are governed by a one-year
statute of limitations period that begins to run on, as relevant
here, “the date on which the judgment became final by the
conclusion of direct review or the expiration of the time for
seeking such review.” 28 U.S.C. § 2244(d)(1)(A). A state

5
 “Pro se pleadings are held to a less stringent standard than pleadings drafted
by attorneys and will, therefore, be liberally construed.” Hughes v. Lott,
350 F.3d 1157, 1160 (11th Cir. 2003) (quotation omitted).
USCA11 Case: 20-10043          Date Filed: 03/14/2022       Page: 6 of 10




6                        Opinion of the Court                    20-10043

prisoner’s conviction generally becomes final when the Supreme
Court denies certiorari or issues a decision on the merits, or when
the 90-day period in which to file a certiorari petition expires. Nix
v. Sec’y for Dep’t of Corr., 393 F.3d 1235, 1236–37 (11th Cir.
2004). The 90-day period for seeking certiorari review of a
conviction runs from the date of entry of the judgment sought to
be reviewed, not from the issuance of the mandate. Chavers, 468
F.3d at 1275.
        Additionally, the one-year federal limitations period is
statutorily tolled during times in which a “properly filed
application” for state post-conviction relief is pending. 28 U.S.C.
§ 2244(d)(2). A state post-conviction motion remains pending for
the time during which the petitioner could have appealed from
the trial court’s ruling, even if the petitioner does not seek
appellate review. 6 Cramer v. Sec’y, Dep’t of Corr., 461 F.3d 1380,
1383 (11th Cir. 2006). If an appeal is taken, a post-conviction
motion remains pending until issuance of the mandate by the
state appellate court. Nyland v. Moore, 216 F.3d 1264, 1267 (11th
Cir. 2000).
       In this case, Brown’s conviction and sentence became final
on January 5, 2012, when the 90-day window for filing a certiorari
petition in the United States Supreme Court from the Second
Circuit’s decision in his direct appeal expired. Nix, 393 F.3d at

6
  Under Florida law, a state prisoner has 30 days to appeal an order
dismissing or denying a Rule 3.800(a) motion. Fla. R. Crim. P. 3.800(a)(4).
USCA11 Case: 20-10043        Date Filed: 03/14/2022     Page: 7 of 10




20-10043               Opinion of the Court                         7

1236–37. At that time, the federal one-year statute of limitations
for filing a timely § 2254 petition started running. See 28 U.S.C.
§ 2244(d)(1)(A). Fifty-six days later, Brown filed his first Rule
3.800(a) motion on March 1, 2012, which the trial court dismissed
on May 14, 2012. The timeliness of Brown’s § 2254 petition turns
on whether the first Rule 3.800(a) motion was “properly filed”
within the meaning of AEDPA, and thus tolled the federal
limitations period. If it was “properly filed,” then Brown’s § 2254
petition was timely. On the other hand, if it was not properly
filed, then Brown’s § 2254 petition was untimely.
       The State maintains that the first Rule 3.800(a) motion was
not “properly filed” and therefore did not toll the federal
limitations period because Rule 3.800(a) contains a pleading
requirement that the motion “affirmatively allege[] that the court
records demonstrate on their face an entitlement to that relief,”
see Fla. R. Crim. P. 3.800(a). The State contends that the pleading
requirement is a condition for filing.
       In Artuz v. Bennett, the Supreme Court rejected an
argument that “an application for state postconviction or other
collateral review is not ‘properly filed’ for purposes of § 2244(d)(2)
unless it complies with all mandatory state-law procedural
requirements that would bar review of the merits of the
application.” 531 U.S. 4, 8 (2000). The Supreme Court explained
that
      [a]n application is “filed,” as that term is commonly
      understood, when it is delivered to, and accepted by,
USCA11 Case: 20-10043       Date Filed: 03/14/2022    Page: 8 of 10




8                      Opinion of the Court               20-10043

      the appropriate court officer for placement into the
      official record. And an application is “properly filed”
      when its delivery and acceptance are in compliance
      with the applicable laws and rules governing filings.
      These usually prescribe, for example, the form of the
      document, the time limits upon its delivery, the
      court and office in which it must be lodged, and the
      requisite filing fee. . . . But in common usage, the
      question whether an application has been “properly
      filed” is quite separate from the question whether
      the claims contained in the application are
      meritorious and free of procedural bar.
Id. at 8 (emphasis in original) (quotations omitted) (footnote and
internal citations omitted). Applying this definition, the Supreme
Court held that an application for state post-conviction relief was
properly filed even though it contained claims that were
procedurally barred by statute. Id. at 8-11. The Court explained
that the motion was properly filed because the procedural bar set
forth a condition for obtaining relief, rather than a condition for
filing, and while a motion that violated the statutory provisions
would not succeed, it would be considered “properly delivered
and accepted so long as the filing conditions have been met.” Id.
at 11.
      Under Artuz, “properly filed” means delivered to the
proper person, at the proper time, with the required filing fees, in
a form that enables the court to initiate consideration of the
motion. See id. at 8; Gorby v. McNeil, 530 F.3d 1363, 1366 (11th
USCA11 Case: 20-10043        Date Filed: 03/14/2022      Page: 9 of 10




20-10043                Opinion of the Court                         9

Cir. 2008) (explaining that a state postconviction motion “is
‘properly filed’ when its delivery and acceptance are in
compliance with the applicable laws and rules governing filings,
which typically include the form of the document, the time limits
upon its delivery, the court and office in which it must be lodged,
and the requisite filing fee” (quotation omitted)).
       Applying Artuz, we have rejected the argument that a
motion was “not ‘properly filed’ because it was not sufficiently
specific and thus facially invalid.” Brown v. Sec’y for the Dep’t of
Corr., 530 F.3d 1335, 1337 (11th Cir. 2008). And we emphasized
that “[f]acial invalidity . . . [of a pleading] is not determinative of
‘proper filing’” for purposes of AEDPA. Id.
        Like the argument advanced in Brown, the State’s
argument here hinges on the sufficiency and facial validity of the
Rule 3.800(a) motion, which are not the typical “filing conditions”
that “go to the very initiation of a petition and a court’s ability to
consider that petition.” Pace v. DiGuglielmo, 544 U.S. 408, 417
(2005) (explaining that “[f]or purposes of determining what are
“filing” conditions, there is an obvious distinction between time
limits, which go to the very initiation of a petition and a court’s
ability to consider that petition, and the type of “rule of decision”
procedural bars at issue in Artuz, which go to the ability to obtain
relief”). Here, the state court dismissed the Rule 3.800(a) motion
as facially insufficient, and alternatively denied it on the merits.
There was no allegation that the motion did not meet any filing
requirements. Thus, we conclude that the district court erred in
USCA11 Case: 20-10043          Date Filed: 03/14/2022        Page: 10 of 10




10                        Opinion of the Court                    20-10043

determining that the first Rule 3.800(a) motion was not properly
filed within the meaning of 28 U.S.C. § 2244(d)(2). 7 See Brown,
530 F.3d at 1337. Therefore, because the first Rule 3.800(a)
motion was properly filed, it tolled the federal statute of
limitations under § 2244(d)(2), which means that Brown’s § 2254
petition was timely.
     Accordingly, we vacate the district court’s opinion and
remand the case for further proceedings.
       VACATED AND REMANDED.




7
 The State argues that our unpublished decision in Price v. Secretary
Department of Corrections, 489 F. App’x 354 (11th Cir. 2012), compels the
conclusion that Brown’s first Rule 3.800(a) motion was not properly filed.
The State’s argument is unpersuasive. As we have emphasized repeatedly,
“[u]npublished decisions are not binding authority and they are persuasive
only to the extent that a subsequent panel finds the rationale expressed in
that opinion to be persuasive after an independent consideration of the legal
issue.” Collado v. J.&G. Transp., Inc., 820 F.3d 1256, 1259 n.3 (11th Cir.
2016). To the extent there is any conflict between Brown and Price, Price is
not binding and cannot overrule our earlier decision in Brown that the facial
sufficiency or validity of a pleading is not determinative of whether the
motion is properly filed for purposes of § 2244(d)(2).